DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 12/21/2021.
Claims 1, 10, and 19 have been amended.
No claims have been added or cancelled.
Claims 1-27 are pending and are presented for examination on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

    As per claims 1-27, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites:
              receiving, by a payer client device, an online payment request;  
            transferring, from a payment account of a payer and responsive to a request from the payer client device, a payment asset to a collection account of a payee; 
            freezing, by a request from the payer client device, the payment asset in the collection account of the payee; 
            sending, by the payer client device and to a payee client device, a payment agreement request to request collection information of a specified item, wherein the collection information of the specified item is used to establish a payment agreement with the payee; 
            generating, by the payee client device, a payment agreement based on the collection information; 
            sending, by the payee client device to the payer client device, the payment agreement based on the collection information to the payer client device; 
             obtaining, by the paver client device, the payment agreement returned by the payee client device based on the collection information received by the payer client device and from the payee client device;  
             receiving, by the payer client device from the payer, an acknowledgment instruction for the collection information; and 
           requesting, by the payer client device and after the collection information is acknowledged by the payer, to unfreeze the payment asset in the collection account of the payee.

•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system, a manufacture, and a method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of payment processing (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 10 and 19 recite similar abstract idea.  That is, other than reciting “device”, “online”, “medium”, “computer”, nothing in the claim precludes the language from being considered as performed by a person. For example, a person is capable of receiving a payment request; transferring a payment asset to a collection account of a payee; freezing the payment asset in the collection account of the payee; sending a payment agreement request; generating, a payment agreement; transmitting the payment agreement; receiving an acknowledgment instruction; and requesting to unfreeze the payment asset. 

•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “device”, “online”, “medium”, “computer” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. 

•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of “pushing a pop-up window for selection of a collection information item on an operation interface” are well-understood, routine conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Specifically, the following computer functions have been recognized by the courts as well-understood, routine, and conventional functions: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 
Therefore, claims 1 -27 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-14, 16-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ach, II et al. (US 20170364898), in view of Davis et al. (US 10515415), further in view of Zhang (CN 106709772A), Li (CN 104766200), and Chikuvadze (US 20180108056).
Regarding claims 1, 10, and 19, Ach discloses:
          a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for online payment data processing (See at least paragraph [0039] of Ach);
          one or more computers (See at least paragraph [0039] of Ach);
          one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations for online payment data processing (See at least paragraph [0039] of Ach);
           receiving, by a payer client device, an online payment request (By disclosing, a payee sends a message to a payer to request a fund from the payer ([0063] and Fig. 8 of Ach));  
          transferring, from a payment account of a payer and responsive to a request from the payer client device, a payment asset to a collection account of a payee (By disclosing, a payer can send a payment asset to a payee account responsive to the request ([0063], Fig. 8, [0050], Fig. 2, [0077] and Fig. 15 of Ach)).
           Ach does not disclose:
          freezing, by a request from the payer client device, the payment asset in the collection account of the payee; 
          sending, by the payer client device and to a payee client device, a payment agreement request to request collection information of a specified item, wherein the collection information of the specified item is used to establish a payment agreement with the payee; 
          generating, by the payee client device, a payment agreement based on the collection information; 
           sending, by the payee client device to the payer client device, the payment agreement based on the collection information to the payer client device; 
            obtaining, by the paver client device, the payment agreement returned by the payee client device based on the collection information received by the payer client device and from the payee client device;  
            receiving, by the payer client device from the payer, an acknowledgment instruction for the collection information; and 
            requesting, by the payer client device and after the collection information is acknowledged by the payer, to unfreeze the payment asset in the collection account of the payee.
            However, Davis teaches:
            sending, by the payer client device and to a payee client device, a payment agreement request to request collection information of a specified item, wherein the collection information of the specified item is used to establish the payment agreement with the payee (By disclosing, a client ([payer]) transmits a request to purchase insurance of a certain product to an insurance provider server ([payee]) (Col 16 lines 32-39 and Fig. 4 of Davis));
            generating, by the payee client device, a payment agreement based on the collection information (By disclosing, the insurance provider server generates an insurance quote based on the product the client chose.  (Col 18 lines 20-40 and Fig. 4 of Davis)) (Note: the insurance quote in the prior art can be the “payment agreement” in the claim; and the ; 
            obtaining, by the payer client device, the payment agreement returned by the payee client device based on the collection information received by the payer client device and from the payee client device (By disclosing, the insurance provider server transmits the insurance quote to the client device.  (Col 18 lines 20-40 and Fig. 4 of Davis));
            receiving, by the payer client device from the payer, an acknowledgment instruction for the collection information (By disclosing, “After the user reviews the additional order review page including the product to be purchased, the purchase price for the product, the insurance policy and/or types of coverage for the insurance policy, the purchase price for the insurance policy, the payment method, etc., the user may select a “Submit Payment” button to purchase both the product and the insurance policy” (See at least Col. 18, lines 41-54 of Davis)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Ach in view of Davis to include techniques of sending, by the payer client device and to a payee client device, a payment agreement request to request collection information of a specified item, wherein the collection information of the specified item is used to establish the payment agreement with the payee; generating, by the payee client device, a payment agreement based on the collection information; sending, by the payee client device to the payer client device, the payment agreement based on the collection information to the payer client device; obtaining, by the paver client device, the payment agreement returned by the payee client device based on the collection information received by the payer client device and from the payee client device; and receiving, by the payer client device from the payer, an acknowledgment instruction for the collection information. Doing so would result in an improved invention because this would allow the payer review the payment agreement before making a payment therefore decrease the possibility of making payments in error.
         Zhang teaches:
         freezing the payment asset in the collection account of the payee (By disclosing, “In step 102, the funds of the prepaid amount in the payment account are paid to the receiving account”; and “In step 103, the funds received in the collection account are frozen” (Step 102 and Step 103 in Fig. 1 of Zhang)).
          requesting, by the payer client device, to unfreeze the payment asset in the collection account of the payee (By disclosing, a payer sends a transaction certificate such that the funds in the collection account of the payee can be unfreezed (Step 201 and Step 204 in Fig. 2 of Zhang)).
freezing the payment asset in the collection account of the payee; and requesting, by the payer client device, to unfreeze the payment asset in the collection account of the payee.  Doing so would results in an improved invention because this would allow the funds transferred to the seller after the consumer received the product/service, thus protecting the interests of the consumers.
         Li teaches:
         freezing, by a request from the payer client device, the payment asset (By disclosing, “S1’, when a palm control payment core system receives a fund transfer request submitted by a certain payment terminal, requesting a payment bank to execute the fund freezing operation by means of the same city payment system” (Step S1’ of the “Summary of the invention”, which is [0010] of the original description of Li)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of freezing the payment asset in the collection account of the payee, in view of Li to include techniques of freezing, by a request from the payer client device, the payment asset. Doing so would result in an improved invention because this would the asset being transferred to the 
          And Chikuvadze teaches:
          requesting, after the collection information is acknowledged by the payer, to unfreeze the payment asset (By disclosing, “the first company 153A sends an invoice via the computing system 120 to the individual IND2” in step 610; “In next block 615, the individual IND2 reviews the invoice and approves payment of the invoice”; and “in block 620, the computing system 120 instructs the second bank 133B to release the frozen (or held) funds (totaling the invoice amount) and transfer the invoice amount from the second individual account 228 (see FIG. 4) to the first company account 222 (see FIG. 4)” ([0080]-[0082] and Fig. 9 of Chikuvadze)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of requesting, by the payer client device, to unfreeze the payment asset in the collection account of the payee, in view of Li to include techniques of requesting, after the collection information is acknowledged by the payer, to unfreeze the payment asset. Doing so would result in an improved invention because this would the asset being transferred to the seller after the buyer confirms the collection information to prevent fraudulent transactions, thus improving the security of the transaction. 
Regarding claims 2, 11, and 20, Ach discloses:
          pushing a pop-up window (By disclosing, “The payment method field 826 can include a payment method selection 836 (for example, a drop down menu, pop up window, etc.) that provides available payment methods for the sender client to choose between” (See at least paragraph [0078] of Ach)).
         Ach does not disclose:
        before the requesting, by the payer client device from the payee client device, the collection information of the specified item: pushing a window for selection of a collection information item on an operation interface; 
         receiving a selection instruction of the payer user on the window; and
         determining a specified collection information item based on the selection instruction.
         However, Davis teaches:
         before the requesting, by the payer client device from the payee client device, the collection information of the specified item: pushing a window for selection of a collection information item on an operation interface (By disclosing, “the client application 266 may display an insurance coverage selection screen 340 as depicted in FIG. 3C”; “the insurance coverage selection screen 340 may include several types of insurance coverage which may be purchased by the user”; and after the client selects the types of insurance coverage to purchase, a request is transmitted to the insurance provider (payee) device for getting the ; 
          receiving a selection instruction of the payer user on the window (By disclosing, “the online retailer server may … and/or may transmit an indication of the customer's selection to the insurance provider server 404” (See at least Col 14, lines 38-55 and Fig. 4 element 404 of Davis)); and 
         determining a specified collection information item based on the selection instruction (By disclosing, “the insurance provider server, … , may determine an insurance quote…”; and “the insurance provider server may determine separate insurance quotes for liability coverage, medical payments coverage, collision coverage, comprehensive coverage, …, etc. The insurance quote may be a purchase price such as a monthly premium for each type of coverage and/or a total monthly premium for all selected types of coverage” (See at least Col 14, lines 38- Col 18 line 40 and Fig. 4 of Davis)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Ach in view of Davis to include techniques of before the requesting, from a payee client device, collection information of a specified item: pushing a window for selection of a collection information item on an operation interface; receiving a selection instruction of the payer user on the window; and determining a specified collection information item based on the selection instruction. Doing so would 

Regarding claims 3, 12, and 21, Ach discloses:
          sending payment information to the payee client device, wherein the payment information comprises at least one of identity information of the payer, payment methodology, the payment account, or payment amount (By disclosing, “The payment message received by the receiving payee client includes fields similar to those shown in the MPS transaction area 702 except that the payee recipient field 722 is replaced by a sending payer field listing the sending client name” (See at least paragraph [0066] of Ach)).  

Regarding claims 4, 13, and 22, Ach discloses:
          wherein the collection information comprises identity information of the payee user, and wherein the identity information of the payee comprises at least one of fingerprint information, signature information, ID card information, passport information, enterprise credit code information, enterprise official stamp information, or a video used to acknowledge an identity of the payee (By disclosing, “If the response to the new transfer message is to transfer the transfer amount to an existing MPS user account, then determining the recipient account based on the response to the new transfer message comprises accepting an MPS user identifier and recipient user authentication information for the existing .

Regarding claims 5, 14, and 23, Ach does not disclose:
           wherein the collection information further comprises at least one of: payment purpose information, guarantee information, repayment methodology information, or a repayment deadline.
          However, Davis teaches:
          wherein the collection information further comprises at least one of: payment purpose information, guarantee information, repayment methodology information, or a repayment deadline (By disclosing, “As FIG. 3D illustrates, the additional order review screen 360 may display the order information 362. The order information may include the name of the product 364, the payment amount 366 for the product, the name of the insurance policy such as "Auto Insurance" 374” (See at least Col 13 lines 1-14, and Fig. 3D of Davis)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Ach in view of Davis to include payment purpose information in the collection information.  Doing so would make it more convenient for the payer to identify the 

Regarding claims 7, 16, and 25, Ach discloses:
          generating the payment agreement based on payment information and the specified item (By disclosing, “A client user can use the pay funds selection 810 when the client user wants to transfer funds to another person or entity”; and the client user fills the transaction details section 820 to generate a payment agreement (See at least paragraph [0077]-[0078] of Ach)); and 
         sending the payment agreement to the payee client device to request the collection information (By disclosing, “If the sender account has sufficient funds, then the transfer funds function also includes sending a payment request to the MPS frontend associated with the recipient MPS user; enabling the recipient MPS user to enter a recipient payment method into the payment request; enabling the recipient MPS user to submit a response to the payment request with the recipient payment method” (See at least paragraph [0013] of Ach)).

Regarding claims 8, 17, and 26, Ach discloses:
          requesting a third-party account to transfer the payment asset to the collection account, wherein the payment asset is an asset that is transferred from the payment account to the third- party account after the online payment request is received (By disclosing, “initiating a first transfer of the transfer amount from 

Regarding claims 9, 18, and 27, Ach discloses:
          before paying the payment asset to the collection account: receiving a payment password entered by the payer user; and verifying the payment password (By disclosing, “The transfer funds function can also include before transferring any funds or sending any confirmation messages, requesting entry of sender authentication information from the sender MPS user; and comparing the entered sender authentication information with stored authentication information associated with the sender MPS user account”; and “the MPS system 100 uses a personal identification number (PIN) to authenticate the user but alternatively passwords, biometric data or other authentication methods can be used” (See at least paragraph [0012] and [0071] of Ach)).

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable Ach, II et al. (US 20170364898), in view of Davis et al. (US 10515415), further in view of Zhang (CN 106709772A), Li (CN 104766200), Chikuvadze (US 20180108056), and Chaudhari et al. (US 20090271313).
Regarding claims 6, 15, and 24, Ach discloses:
          in response to receiving information about sending a repayment asset based on the payment amount and the repayment methodology information, returning repayment acknowledgement information to the payee client device (By disclosing, “The MPS functions can include a transfer funds function for transferring funds from a sender MPS user to a recipient. The transfer funds function includes displaying a transaction interface on the MPS frontend associated with the sender MPS user; enabling the sender MPS user to enter a recipient identifier, a transfer amount and a payment method into the transaction interface; enabling the sender MPS user to submit the transfer request by sending the recipient identifier, the transfer amount and the payment method from the MPS frontend associated with the sender MPS user to the MPS backend”; and “if the sender account has sufficient funds, then determining the recipient from the recipient identifier can include sending a new transfer message using the recipient phone number, where the new transfer message includes instructions on how to retrieve the transfer amount…” (See at least paragraph [0008] of Ach)).
           Ach does not disclose:
           receiving, before the repayment deadline, information.
           However, Chaudhari teaches:
before the repayment deadline, information (By disclosing, “A determination of whether there is an amount due for the credit card account may be made” (See at least paragraph [0010] of Chaudhari)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Ach in view of Chaudhari to include techniques of receiving, before the repayment deadline, information. Doing so would prompt users to make a payment on time.
        
Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
          Applicant argues that:
The claimed implementation has at least a technical advantage in improving online payment transactions in that, instead of transferring an asset from a payment account of a payer user to a collection account of a payee user (see e.g., in para. [0003]), a payer can first pay the asset from the payment account of the payer user to the collection account of the payee user, and the asset is frozen in the collection account of the payee user until the payer user acknowledges the collection information (see e.g., in para. [0097]). Therefore, the asset paid from the payment account can be successfully paid to the collection account only after the payer user acknowledges the collection information, thereby improving online transaction security and accuracy (see e.g., in paras. [0097- 0099]).

        The Examiner, respectfully disagrees. The Examiner notes that the above “advantage in improving online payment transactions” directed towards a form of business improvement and not a technological improvement. Business 
          Therefore, the rejection under the 35 U.S.C. § 101 will be maintained.
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10467615 to Omojola for disclosing generating payment agreements based on product information. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/DUAN ZHANG/Examiner, Art Unit 3685  

                                                 /NEHA PATEL/                                                 Supervisory Patent Examiner, Art Unit 3685